Order insofar as appealed from reversed on the law, with $10 costs and disbursements, and motion denied, with $10 costs. Memorandum: The Legislature has provided that the regulation of the practice pertaining to bills of particulars shall be by court rules. (Civ. Prac. Act, § 247.) We find nothing in the court rules which precludes a party or its attorney to allege its particulars on information and belief where, as here, the sources of his knowledge are set forth in the verification. All concur. (Appeal from part of an order amending a bill of particulars.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.